EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 18 May 2021 has been entered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher J. Maier (Reg. No. 53,255) on 27 May 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, lines 7-8, “including an” has been replaced by - - including a - -.

In Claim 1, line 9, “a second workpiece,” has been replaced by - - a second workpiece, the blowing port further having an output on a bottom surface of the gripping claw, - -.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the blowing port further has an output on a bottom surface of the gripping claw in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, US Patent Application Publication No. 2017/0173800 to Genefke discloses blowing port 16/17, however, Genefke does not disclose that blowing port 16/17 further has an output on a bottom surface of the gripping claw in combination with the other claim limitations. It is noted that the workpiece picking device is configured to pick up a topmost workpiece; the bottom surface is directed in the opposite direction relative to the topmost workpiece. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652